Holmes, J.,
dissenting.
While I agree that R.C. 5717.05 does not mandate a full evidentiary hearing on an appeal from the board of revision, I conclude that the majority of the court of appeals-below was correct in its determination to remand this case for such a hearing. Under the facts as presented, this case involves a building of substantial proportions, the value of which has been significantly increased by the board of revision. There are indications within the record that inappropriate rental income calculation methods were used and there is question concerning a multiple inclusion of real estate value into the appraisal determinations. More importantly, there remains the issue of the trial court’s degree of confusion upon the evidence adduced. As pointed out by the appellate court’s decision, the trial judge expressed his difficulty in understanding the various appraisal reports.
In any event, it is my conclusion that the taxpayer in this instance should be afforded the opportunity to present additional evidence in an effort to ascertain the fair market value of the property in question.